Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 28, 2020                                                                                   Bridget M. McCormack,
                                                                                                                    Chief Justice

  161039-40                                                                                                David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  ANGELICA IVANIKIW,                                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 161039-40
                                                                     COA: 351098; 351438
                                                                     Oakland CC: 17-857782-DO
  ALEKSEI IVANIKIW,
            Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the January 17, 2020 orders
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 28, 2020
         b1021
                                                                                Clerk